Citation Nr: 1233722	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-23 245A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), claimed as an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness.

5.  Entitlement to service connection for a thyroid disorder, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1988 to March 1996, including service in Southwest Asia, for which he was awarded the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Service connection for a right knee disorder was originally denied in an April 1997 rating decision.  The Veteran was notified of the denial that same month, but he did not appeal.  The April 1997 rating decision, therefore, represents the last final action on the merits of the service connection claim for a right knee disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 1997 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the April 1997 rating decision constitutes new and material evidence.

As reflected in the September 2007 rating decision and the April 2012 Supplemental Statement of the Case (SSOC), the RO addressed the right knee disorder issue on the merits after a de novo review of the claim.  However, before reaching the merits of this claim for service connection, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the title page.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The appellant is seeking service connection for abdominal and gastroesophageal problems (irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD)), skin lesions and a hypothyroid condition.  Therefore, the Board has recharacterized those issues on appeal as listed on the title page to comport with the evidence of record.

The issues of entitlement to service connection for a gastrointestinal disorder, a skin disorder and a thyroid disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for a right knee disorder was originally denied in an April 1997 rating and the appellant did not appeal that rating decision.

2.  The evidence received since the April 1997 rating decision, when presumed credible and when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the claim.

3.  The evidence for and against the appellant's service connection claim is at least in relative equipoise on the question of whether his currently diagnosed right knee disorder is due to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  Additional evidence submitted subsequent to the April 1997 rating decision that denied the Veteran's claim for service connection for a right knee disorder is new and material and therefore the criteria for reopening that claim have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

3.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for a right knee disorder secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with the right knee disorder claim, the Board is granting in full the benefits sought on appeal (reopening the claim and granting service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless as to the right knee claim and will not be further discussed.  

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The Veteran's claim of entitlement to service connection for a right knee disorder was initially denied by an April 1997 rating decision which became final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his right knee claim within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The April 1997 rating decision is also the last time the appellant's right knee claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the April 1997 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a right knee disorder was denied in essence because his service medical records did not indicate that any chronic right knee condition existed; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence considered by the RO in making its April 1997 decision included the appellant's DD Form 214; his service medical treatment records; and his November 1996 application for benefits.  The appellant's service treatment records include a January 1996 diagnosis of bilateral retropatellar pain syndrome (RPPS).  Bilateral RPPS was again noted in February 1996.  In February 1996, the appellant underwent a separation examination and his lower extremities were described as normal on clinical evaluation.  There is no medical evidence of record dated between November 1996 and February 2006.

The evidence added to the record subsequent to the issuance of the April 1997 rating decision includes written statements and testimony from the appellant; VA treatment records dated between 2006 and 2012; and a medical opinion from a VA health care provider.

Review of the VA medical evidence added to the record reveals that the appellant underwent x-ray examination of his knees in March 2006; the x-rays were negative.  The appellant was assessed with knee pain that was chronic and ongoing.  The appellant had previously complained of multi-year bilateral knee pain that was worse on the left.  On physical examination there was a subtle laxity of the right anterior cruciate ligament.  There was no tenderness to palpation.  The clinical assessment was knee arthralgia.  A May 2006 treatment note indicates the presence of patellar crepitus bilaterally.  The appellant was afforded an orthopedic consultation that same month; the consulting orthopedist rendered a diagnosis of arthralgia, both knees and stated that the exact cause was not determined.  

In July 2006, the appellant submitted a written statement in which he asked that his right knee claim be considered a claim of secondary service connection.  (Service connection for a left knee disability was granted in a January 1997 rating decision.)  The appellant contended that his right knee disorder was related to his abnormal gait from the service-connected left knee disability.

The appellant continued to seek VA treatment for complaints of bilateral knee pain.  In February 2007, the appellant was noted to have a ten-year history of bilateral knee pain.  On physical examination, both knees had tender patellar facets and tender medial joint lines.  The varus stress test was positive bilaterally and the appellant exhibited a slowed wide-based gait.  The clinical impression was recurrent subluxation of the bilateral knees.  A March 2008 MRI revealed the presence of degenerative changes of the horns of the menisci, chondromalacia and a joint effusion in the right knee.  In September 2011, the appellant had injections into each knee for pain.  A note from the appellant's VA health care provider, dated that same month, states that the provider could not say for certain that the right knee pain was related to the original trauma.  However, the provider went on to state that, with consideration of the appellant's years on active duty in the Marines, it was at least as likely as not that the left knee trauma led to his excessive usage of the right knee and to degenerative joint disease of the right knee.

The April 1997 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disorder because there was no evidence of a right knee disorder or a nexus to service.  The VA medical opinion (dated in September 2011) regarding the relationship of the Veteran's current right knee pathology to his left knee was not previously of record.  This statement is also material as it provides a competent opinion on the question of whether the Veteran's current right knee pathology is related to his active military service or to a service-connected disability.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, reopening the claim of entitlement to service connection for a right knee disorder is warranted.

B.  Right Knee Service Connection Claim

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant alleges that his current right knee pathology is etiologically due to his service-connected left knee disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  

The medical evidence of record reveals the presence of chondromalacia in the right knee.  Chondromalacia is defined as "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Arnesen v. Brown, 8 Vet. App. 432 (1995) citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 326, 1241 (27th ed. 1988).  Degenerative changes have also been demonstrated by MRI.  The September 2011 competent VA medical evidence that etiologically relates the right knee pathology to the service-connected left knee disability is uncontradicted.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the medical evidence of record demonstrates that the appellant currently experiences right knee pathology and there is evidence of a nexus between that pathology and a service-connected disability.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed right knee disorder (chondromalacia) is causally related to the service-connected left knee disability.  Resolving reasonable doubt in favor of the appellant, the Board finds that service connection for a right knee disorder is warranted on a secondary basis.


ORDER

New and material evidence has been presented and the claim for service connection for a right knee disorder is reopened.

Service connection for a right knee disorder is granted.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The appellant contends that he has gastrointestinal problems (IBS and GERD) that are caused by his active military service, including his service in Southwest Asia in 1990-1991.  He also relates his skin problems, including rashes, phlebitis, psoriasis, cysts on the head and neck lumps, and his hypothyroidism to his service in Southwest Asia.  He has submitted various written statements, as well as testimony at his December 2007 personal hearing at the RO, in which he described his problems with diarrhea and other gastrointestinal symptoms; he also described his skin problems.  He has also submitted extracts of articles from the internet in support of his contention that his thyroid complaints are related to his contact with depleted uranium during combat in Southwest Asia.

A "Persian Gulf veteran" is one, as here, who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

Service connection may be granted for a disability on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

While someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Lay statements may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his skin and gastrointestinal symptoms.

While the lack of contemporaneous medical records may be a fact the Board can weigh against a veteran's lay evidence, the mere lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, supra.  Moreover, while an opinion concerning medical diagnosis or causation offered by a person who is not qualified through education, training or experience to provide such an opinion is not competent medical evidence, there is no requirement that the competent evidence be medical in nature when the determinative issue involves either medical diagnosis or etiology.  A layperson is competent to report observable symptomatology of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is also considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, supra. 

Review of the appellant's service medical records reveals that he complained of stomach cramps and diarrhea two days in December 1990.  In June 1991, he was given a clinical assessment of gastroenteritis.  In November 1995, the appellant complained of intermittent periods of skin lesions on his left leg.  His February 1996 report of medical history reflects complaints of continued skin problems and includes a notation that he had had a cyst removed from the top of his head in 1990.

Review of the appellant's post-service medical treatment records reflects that he was treated at a private medical center, in October 1996, for complaints of abdominal pain.  The clinical assessment was epigastric pain of uncertain etiology.  He was also assessed with unexplained mid-epigastric discomfort.  

The appellant was afforded a Gulf War Registry examination in May 2006; he reported that he had hyperthyroidism.  His gastrointestinal history was positive for recurring abdominal pain described as cramping with negative work-ups.  The appellant also complained of a recurring rash that appeared on his upper arms and on his thighs.

The appellant's VA treatment records indicate that he complained of an intermittent rash in March 2007, during his yearly appointment.  He said that this rash had started while he was in Iraq.  In February 2008, the appellant complained of sharp intermittent abdominal pains.  The appellant was seen in an endocrinology clinic in March 2008, and he was diagnosed with Hashimoto's disease/primary hypothyroidism.  An addendum to the note indicates that the appellant had been having ongoing loose stools since his return from Iraq.  A January 2010 note includes a finding of recurrent folliculitis.  The appellant's March 2012 problem list includes diagnoses of psoriasis; hypothyroidism; thyroid nodule; and swelling mass/lump of the head and neck.

In this case, the appellant has not been afforded a medical examination to determine the etiology of his claimed conditions.  There is evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed gastrointestinal conditions while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  The appellant was treated for a head cyst in service and he was recently found to have another head cyst.  There is no medical opinion of record addressing the appellant's contentions regarding his thyroid condition and his exposure to depleted uranium.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and of possible etiologic relationships to service, the Board finds that the duty to assist in this case requires that medical opinions should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In addition, review of the evidence of record reveals that no medical evidence dated between 1997 and 2005 is of record.  Furthermore, a September 2011 VA treatment note indicates that the appellant had received private medical treatment for a rash on the lower extremities.  The associated treatment records are not included in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, VA and private treatment records dated between November 1996 and the present, not already of record, should be sought, obtained and associated with the claims file.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:  

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government medical providers and treatment centers where he has been treated for any gastrointestinal, skin or thyroid condition since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, all VA inpatient and outpatient treatment records (not already in the file), should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, and in light of the questions of etiology presented in this case, schedule the appellant for an examination by a gastroenterologist, a dermatologist and an endocrinologist.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Each examiner should construct a detailed written history of the nature and extent of the appellant's pertinent claimed pathology.  Each specialist is to determine the onset, nature, clinical significance and severity of any documented pertinent disorder.  

It is requested that each physician determine whether any documented pertinent disorder(s) is/are etiologically related to the appellant's military service.  Based on the findings of the medical evidence in the claims file and the results of the medical examination, each examiner should express her/his opinions concerning the questions below.  

If any examiner determines that testing is needed before the requested opinions can be rendered, schedule the appellant for such testing.

Specifically, the examiners must address the questions of:

a.  Whether the appellant's current pertinent pathology is causally or etiologically related to his period of military service (November 1988 to March 1996), including his service in Iraq, or to some other cause or causes?  (It is not necessary that the exact causes other than apparent relationship to some incident of service be delineated.);

b.  Whether the appellant's current pertinent pathology is related to symptoms or signs he may have had in service (November 1988 to March 1996);

c.  Whether the appellant's current pertinent pathology is related to symptoms and signs that may have occurred within one year of his service separation in March 1996; and,

d.  If any condition cannot be attributed to a diagnosed illness, the appropriate examiner should state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the appellant's departure from service or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service.

e.  As to the above questions, the standard to be applied in formulating the response is whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that a medical/causal/factual issue should be resolved in the appellant's favor, or whether such a favorable response is unlikely (i.e., less than a 50-50 probability).

Note: If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's pertinent pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Upon receipt of the reports of the VA examiners, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.

6.  Thereafter, readjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


